DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 17/022,867 filed on 26 September 2022.
Claim 2-5, 9, 11 have been previously cancelled.
Claim 14 has been canceled. 
Claims 1, 6, 8, 19, 12, 16-19, 21-23 and 26-28 have been amended.
Claims 1, 6-8, 10, 12-13, 15-28 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 26 September 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments

A. Claim Objections:

Claim 14 stands objected to for not being properly recited in the body of the claims listing. Claim 14 has been canceled. Accordingly, the objection to the claim is withdrawn.

A. Claim Rejections – 35 U.S.C. § 112(b):

Claims 1, 6-8, 10 12-13 and 15-28 stand rejected under 35 U.S.C. § 112(b) as being indefinite. Applicant’s arguments and/or  amendments to the claims have been considered and  found persuasive. Accordingly, the rejection of the claims under 35 U.S.C. §112(b), second paragraph, is withdrawn. 

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1, 6-8, 10 12-13 and 15-28 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that the judicial exception is integrated into a practical application under prong two of Step 2A.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer system”, “processors”, “server”, “first device”, “second device”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that, similar to the claims at issue in Claim 2 of Example 36, the combination of steps/elements operate in a non-conventional and non-generic way to confer subject matter onto the claims. 

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the Example 36 case. 

Example 36 is directed towards a system that performs the steps of (a)‐(c) acquiring and storing images and related data about items of inventory, and (e) updating the inventory record with the physical location of each item of inventory in the warehouse. Claim 2 thus describes using data collection and management techniques to practice the concept of inventory management, which as explained above is an abstract idea. However, the claim recites the additional limitations of a high‐resolution video camera array at predetermined positions with overlapping views, memory and processor to (d) reconstruct the 3‐D coordinates of the item of inventory from multiple overlapping images obtained from the camera array and prior knowledge of the location and field of view of the camera(s). Individually, the memory and processor limitations do not amount to significantly more for the reasons discussed above for claim 1. For example, they are still well‐understood, routine, conventional devices that are used in this invention for their conventional functions of processing and storing information. Similarly, high‐resolution video cameras are widely used and, in this invention, perform their typical function of acquiring image sequences. However, the memory and processor in combination with a high‐resolution video camera array with predetermined overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera(s) provides significantly more than the abstract idea of using data collection techniques to manage inventory. As explained in the specification, at the time of this invention, using a high‐ resolution video camera array with overlapping views to track items of inventory was not well‐ understood, routine, conventional activity to those in the field of inventory control. In fact, the use of this camera array provides the ability to track objects throughout the entire storage space rather than simply the view of a single camera and determine their 3‐D location without any of the manual steps that were required of previous methods. That is, the video camera array with reconstruction software provides the technological solution to the technological problem of automatically tracking objects and determining their physical position using a computer vision system. Like in DDR, the claimed solution here is necessarily rooted in computer technology to address a problem specifically arising in the realm of computer vision systems. The claimed limitations are not simply an attempt to generally link the abstract idea to the technological environment of computer vision systems. Rather, these are meaningful limitations that confine the claim to a particular useful application. Accordingly, when viewed as a combination, the additional elements thus yield a claim as a whole that amounts to significantly more than the abstract idea of inventory management (Step 2B: Yes). The claim is patent eligible.	

The instant claim here does not address similar problems as described in the above example, so Example 36 has no applicability.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

C. Claim Rejections – 35 U.S.C. § 103:

Claims 1, 6-8, 10, 13, 18-22, 24 and 28 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,264,419 ("Johansson") in view of U.S. Patent No. 7,979,899 ("Guo"). 

Claims 16 and 26 stand rejected under 35 U.S.C. § 103 as being unpatentable over Johansson in view of Guo, further in view of U.S. Patent No. 9,727,713 ("Agawa"). 

Claims 17 and 27 stand rejected under 35 U.S.C. § 103 as being unpatentable over Johansson in view of Guo, further in view of U.S. Patent No. 8816,818 ("Yamada"). 

1. Applicant argues that the cited references whether taken alone or in any reasonable combination, do not disclose or suggest the feature comprising:

in response to the first authentication determination failing, communicating with the second device to perform additional verification to authenticate the user, the additional verification being based at least in part on an additional characteristic that is determined from behavioral analytics performed on sensor data obtained from the second device in connection with the user interacting with the second device; and 

validating the transaction in real-time with the server based on the additional verification. 

as recited in amended claim 1, and similarly, in amended claims 18 and 28.

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended claims.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed towards facilitating validation of a transaction associated with authentication of a user device. Claim 1 is directed to the abstract idea of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… a method for validating a transaction in real-time, the method being implemented by one or more processors of a computer system and comprising: 

receiving, … first user device information that indicates one or more first characteristics of a first device used by a user 

receiving second user device information that indicates one or more second characteristics of a second device associated with the user, the second device being different than the first device;  

making a first authentication determination for the user based at least in part on a comparison of the one or more first characteristics and the one or more second characteristics; 

in response to the first authentication determination failing, communicating with the second device_ to perform additional verification to authenticate the user, the additional verification being based at least in part on an additional characteristic that is determined from behavioral analytics performed on sensor data obtained from the second device in connection with the user interacting with the second device; and 

validating the transaction … based on the additional verification”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer system”, “processors”, “server”, “first device”, “second device”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information using computer-related technology (e.g. “computer system”, “processors”, “server”, “first device”, “second device”). Therefore, the use of these additional elements does no more than employ a computer  as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 18 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 18 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 18 accordingly.

Independent claim 28 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 28 corresponds to the subject matter of claim 1 in terms of a machine readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 28 accordingly.

Dependent claims 6-8, 10, 12-13, 15-17 and 19-27 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions, because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10, 13, 18-22, 24, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”).


Re Claim 1: (Currently Amended) Johansson discloses a method for validating a transaction in real-time, the method being implemented by one or more processors of a computer system and comprising: (C3 L32-35; C8 L45-50)

receiving, from a server, first user device information that indicates one or more first characteristics of a first device used by a user 

receiving second user device information that indicates one or more second characteristics of a second device associated with the user, the second device being different than the first device;  (C2 L25-30, L34-38, L65-67; C3 L1-2, L25-44; C4 L25-32)

making a first authentication determination for the user based at least in part on a comparison of the one or more first characteristics and the one or more second characteristics; (C3 L1-2, L25-44)

With regard to the limitations comprising:

in response to the first authentication determination failing, communicating with the second device to 

Guo, makes these teachings in a related endeavor (Abstract; C1 L43-56; C3 L4-20, L31-36; C5 L4-21; C6 L24-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Guo with the invention of Johansson as disclosed above for the motivation of providing mitigating fraudulent transactions via trusted device-specific authentication.

Johansson further discloses:

… the additional verification being based at least in part on an additional characteristic that is determined from behavioral analytics performed on sensor data obtained from the second device in connection with the user interacting with the second device; (FIG. 4: 406, 412; C5 L52-62; C14 L42-58; C19 L1-11; C20 L48-58)

Guo further discloses in a related endeavor:

validating the transaction in real-time with the server based on the additional verification. 
 
(Abstract; C1 L43-56; C3 L4-20, L31-36; C5 L4-21; C6 L24-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Guo with the invention of Johansson as disclosed above for the motivation of providing mitigating fraudulent transactions via trusted device-specific authentication.

Re Claims 2-5: (Canceled)  
  
Re Claim 6: (Currently Amended) Johansson in view of Guo discloses the method of claim 1. Johansson further discloses: 

wherein the one or more first characteristics include at least one of (i) a characteristic determined from behavioral analytics; (ii) a characteristic determined from biometric analytics; (iii) a network intelligence characteristic; (iv) a location; or (v) a characteristic determined from crowdsourced information.  (C5 L33-67)

Re Claim 7: (Previously Presented) Johansson in view of Guo discloses the method of claim 6. Johansson further discloses:

wherein the second device information includes data determined from one or more sensors on the second device.  (C5 L33-67)

Re Claim 8: (Currently Amended) Johansson in view of Guo discloses the method of claim 7. Johansson further discloses:

wherein the one or more sensors on the second device includes one or more of the following: a global positioning system (GPS) unit; an accelerometer; a gyroscope; an environment unit; or a key login speed unit.  (C5 L25-32, L33-67)

Re Claim 9: (Canceled)  

Re Claim 10: (Currently Amended) Johansson in view of Guo discloses the method of claim 1. Johansson further discloses: 

wherein the method further comprises: performing the behavior analytics while the user operates the second device to provide user credentials.  (C2 L25-30, L34-38, L65-67; C3 L1-2, L25-44; C4 L25-32)

Re Claim 11: (Canceled)  

Re Claim 13: (Previously Presented) Johansson in view of Guo discloses the method of claim 10. Johansson further discloses: 

wherein authenticating the user includes determining a context in which the user operates the second device to input the credentials. (C21 L15-20)

Re Claim 14: (Canceled)  

Re Claim 18: (Currently Amended) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 1.

Re Claim 19: (Currently Amended) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 6.

Re Claim 20: (Previously Presented) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 7.

Re Claim 21: (Currently Amended) Claim 21, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 8.

Re Claim 22: (Currently Amended) Claim 22, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 22 is rejected in the same or substantially the same manner as claim 10.

Re Claim 24: (Previously Presented) Claim 24, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 24 is rejected in the same or substantially the same manner as claim 13.

Re Claim 28: (Currently Amended) Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 1.


Claims 12, 15, 23, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”), as applied to claims 1, 6-8, 10, 13, 18-22, 24, 18 as described above, further in view of Zhang et al., US 9,117,068 (“Zhang”).

Re Claim 12: (Currently Amended) Johansson in view of Guo discloses the method of claim 9. 
Johansson doesn’t explicitly disclose:

wherein the user credentials includes a randomly generated PIN input by the user operating the second device.  

Zhang, however, makes this teaching in a related endeavor (Abstract; FIGs. 1-7; C1 L47-67; C2 L1-27; C3 L1-40, L50-67; C4 L1-67; C5 L1-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Guo with the invention of Johansson as disclosed above for the motivation of providing higher transaction authentication security means via enhanced password techniques. 

Re Claim 15: (Previously Presented) Johansson in view of Guo discloses the method of claim 12. Johansson doesn’t explicitly disclose:

wherein the PIN is randomly generated on the second device and correlates to a PIN that is randomly generated on the computer system.  

Zhang, however, makes this teaching in a related endeavor (Abstract; FIGs. 1-7; C1 L47-67; C2 L1-27; C3 L1-40, L50-67; C4 L1-67; C5 L1-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang with the invention of Johansson as disclosed above for the motivation of providing higher transaction authentication security means via enhanced password techniques. 

Re Claim 23: (Currently Amended) Claim 23, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 12. Accordingly, claim 23 is rejected in the same or substantially the same manner as claim 12.

Re Claim 25: (Previously Presented) Claim 25, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 15. Accordingly, claim 25 is rejected in the same or substantially the same manner as claim 15.


Claims 16, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”), as applied to claims 1, 6-8, 10, 13, 18-22, 24, 18 as described above, further in view of Agawa, US 9,727,713 (“Agawa”).

Re Claim 16: (Currently Amended) Johansson in view of Guo discloses the method of claim 15. Johansson doesn’t explicitly disclose:

wherein communicating with the second device includes using key login speed to authenticate the user operating the second device.  

Agawa, however, makes this teaching in a related endeavor (Abstract; C2 L16-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agawa with the invention of Johansson as disclosed above for the motivation of enhancing transaction and/or user authentication security.

Re Claim 26: (Currently Amended) Claim 26, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 16. Accordingly, claim 26 is rejected in the same or substantially the same manner as claim 16.


Claims 17, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”), as applied to claims 1, 6-8, 10, 13, 18-22, 24, 18 as described above, further in view of Yamada et al., US 8,816,818 (“Yamada”).

Re Claim 17: (Currently Amended) Johansson in view of Guo discloses the method of claim 1. Johansson doesn’t explicitly disclose: 

wherein authenticating the user includes utilizing dynamic weights assigned to the one or more first characteristics and the one or more second characteristics to determine a correlation between the first device and the second device, and wherein authenticating the transaction is based at least in part on the determined correlation.  

Yamada, however, makes this teaching in a related endeavor (C1 L62-67; C2 L1-29; C5 L40-48; C14 L23-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamada with the invention of Johansson as disclosed above for the motivation of mitigating fraudulent transactions via more precise user authentication means. 

Re Claim 27: (Currently Amended) Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 17. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 17.


Conclusion

Claims 1, 6-8, 10, 12-13, 15-28 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692